DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This action is in response to the RCE filed on 6/30/2022.
	Claims 1-11 and 15-17 have been elected without traverse in response to the restriction.
Arguments
Applicant arguments are not persuasive based on the following arguments.

Applicant:
Applicant argues that PA doesn’t disclose the storage and sharing device along with control device and rendering device.
Examiner:
In figure 2 Shaashua discloses a block diagram illustrating an example system environment of an internet of things (IoT) integration platform system.  In the figure storage and sharing devices can be 214 and 206 which are smart phone and computer system which can store and share data via network 204.  The server system 210 is being interpreted as a control device that control the communication of the data.  The rendering device is being interpreted as the device 212 which is integration service system which overcomes the user challenge and then renders the service.
These devices are broadly defined in the specification of the application in [0006].  
Arguments are not persuasive based on above explanation.   


Claim Rejection - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shaashua et al (US Pub # 2015/0019714) in view of Tahara et al (US Pub # 2007/076625).

As per claim 1, Shaashua discloses a storage and sharing device for storing and sharing data from objects connected to an Internet network, the storage and sharing device being implemented in a local area network, the storage and sharing device comprising a non-transitory computer-readable medium comprising stored data from the connected objects (Shaashua: [0035 & Fig 2]: “a networked lighting system may communicate with the solution-specific service system 210 keeping track of whether lights are on/off on the solution-specific service system 210. The solution-specific service system 210 can create an interface to share that data and/or to interact with the IoT devices. The interface may be accessible through the solution-specific application 208 or through a browser.”) 
	a plurality of data loading interfaces configured to use separate communication protocols, each interface being configured so as to receive, in a communication protocol specific to said interface, data from at least one object connected to the Internet network and store the received data in the non-transitory computer-readable medium as the stored data  (Shaashua: [0050 & Fig 2]: “if the device identification module 312 analyzes a device and determines that the device may be either be a Samsung.TM. fridge or a Samsung.TM. TV, the device identity may be determined based on its geo-location context (e.g., if the device is in living room, then the device is a TV, and if the device is in kitchen, then the device is a fridge). In this case, for example, location may be determined through radio frequency (RF) beacons of other devices around or through geo-locating components. In the example of RF beaconing, if a microwave and coffee machine are detected around the device, then the device is probably in the kitchen. Location may further be assisted by semantic data. For example, if the device is proximate (e.g., within a distance threshold) to a bulb named by the user as "kitchen light", then the device is in the kitchen. Proximity may be estimated by distance through router signal strength indication (RSSI) or visual recognition..”).
Examiner Note:  System is disclosed where data gets shared with multiple device via loading to multiple interfaces .
wherein the data storage and sharing device is configured to allow a control device connected to the local area network to browse the stored data, and a rendering device connected to the local area network to read a selected item of the stored data in response to a command from the control device (Shaashua: [0032 & 0033 & Fig 2]: “FIG. 2 is a block diagram illustrating an example system environment of an internet of things (IoT) integration platform system 200. The IoT integration platform system 200 includes IoT devices 202, such as the IoT devices 102 of FIG. 1. IoT devices 202, for example, can be smart phones, & The IoT device 202 are connected via a network 204. The network 204 may include different channels of communication and may include local networks therein.”).
Shaashua does not explicitly teaches wherein the data received is data that is captured, measured or generated by the at least one object.
Tahara however discloses wherein the data received is data that is captured, measured or generated by the at least one object (Tahara: [0105]: “  By providing the TMO measurement start unit 2201 and the TMO measurement complete unit 2202 to the apparatus for high-speed transmission 12 of the AV data transmitter 10 and the apparatus for high-speed transmission 12 of the AV data receiver 13, the AV data transmitter 10 can measure the timer value of the host apparatus 11 and the AV data receiver 13 can measure the timer value of the host apparatus 14.”).Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Shaashua in view of Tahara to figure out the measurement of the data.  One would be motivated to do so because this technique advantageously allows to monitor data (Tahara: [0185]). 


Claims 6 and 11 are rejected based on rationale provided for claim 1.As per claim 2, Shaashua/Tahara discloses the data storage and sharing device as claimed in claim 1, wherein the data storage and sharing device records all of the data received from a connected object in one and the same dataset in the non-transitory computer-readable medium.(Shaashua: [0072 & Fig 2]: “if the IoT device activation times are close to one another within a predetermined time period in the morning, the data analysis module 308 may record a "user has woken up" context.”).As per claim 3, Shaashua/Tahara discloses the data storage and sharing device as claimed in claim 1, wherein the data storage and sharing device records a data identifier in association with an item of data received from a connected object (Shaashua: [0048 & Fig 2]: “The device identification module 312 is configured to generate a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface.”).As per claim 4, Shaashua/Tahara discloses the data storage and sharing device as claimed in claim 1, wherein the data storage and sharing device includes an aggregator, which aggregates the data coming from a plurality of connected objects via the separate loading interfaces (Shaashua: [0052 & Fig 2]: “The task of data consolidation may be divided into steps. For example, data consolidation may be performed in the following steps including: (1) data extraction, (2) data aggregation,”).

Tahara however discloses wherein the data storage and sharing device is a media server complying with the DLNA standard (Tahara: [0105]: “ The DLNA is a standard aiming that a general consumer realizes a seamless interconnection environment for products manufactured by different manufacturers, which is connected through a home networking, so as to enable the consumer to access and enjoy contents, of which high compatibility is assured from any referenced product.”).Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Shaashua in view of Tahara to figure out the measurement of the data.  One would be motivated to do so because this technique advantageously allows seamless interconnection environment for networking.(Tahara: [0185]).
As per claim 7, Shaashua/Tahara discloses the method as claimed in claim 6, the method includes periodically triggering a loading operation of data from at least one of the connected objects  (Shaashua: [0078]: “An advantage of the data analysis and data correlation is generation of one or more layers of contextual, correlative, and/or semantic insights, trigger events, and/or actions.”).As per claim 8, Shaashua/Tahara discloses the method as claimed in claim 6, wherein the data loading operation includes monitoring transmissions of the connected object triggering reception of the data transmitted by the connected object (Shaashua: [0082]: “The event track monitor 316 may, for example in substantially real-time or periodically, recognize context triggered conditions (e.g., "I left home"; "finished exercising", or "Erica entered to the kitchen"). The rule execution module 314 may then execute the context event based rule when the context triggered condition is satisfied.”).As per claim 9, Shaashua/Tahara discloses the method as claimed in claim 6, wherein the loading operation is performed directly from the connected object.(Shaashua: [0048 & Fig 2]: “The device identification module 312 is configured to generate a unique ID for each IoT device detected by the integration platform 300. The unique ID enables tracking of the IoT devices for the purposes of authentication, data access permissions and security, data correlation, data analysis, rule generation, rule execution, event tracking, and/or user interface.”).As per claim 10, Shaashua/Tahara discloses the data storage and sharing method as claimed in claim 6, wherein the loading operation is performed from a mediation device that has received the data from the connected object (Shaashua: [0035 & Fig 2]: “a networked lighting system may communicate with the solution-specific service system 210 keeping track of whether lights are on/off on the solution-specific service system 210. The solution-specific service system 210 can create an interface to share that data and/or to interact with the IoT devices. The interface may be accessible through the solution-specific application 208 or through a browser.”)
Allowable Subject Matter
Claim 5 & 15-17  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 5 in addition to claim 15 both needs to be dissolved in to all independent claims would be allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449